Exhibit 10.2

PATENT LICENSE AGREEMENT

This Patent License Agreement ("Agreement") is made and effective as of December
10, 2004 (the "Effective Date") by and among Commerce One Operations, Inc., a
Delaware corporation ("Licensee") and JGR Acquisition, Inc., a Delaware
corporation ("Licensor").

R E C I T A L S

A. WHEREAS, Licensee and Licensor have entered into that certain Patent Purchase
Agreement of even date herewith (the "Purchase Agreement") pursuant to which,
among other things, Licensee shall have sold, transferred and assigned to
Licensor, and Licensor shall have purchased the Assigned Patents.

B. WHEREAS, as a condition to the Closing of the Purchase Agreement, Licensee
and Licensor shall enter into this Agreement pursuant to which Licensor shall
grant, and Licensee shall accept, a license to the Assigned Patents;

C. WHEREAS, it is contemplated that concurrent with, or shortly after, the
Closing of the Purchase Agreement, Commerce One Operations, Inc. will be
entering into a transaction whereby a third party will acquire the business and
assets of Commerce One Operations, Inc. and such third party will become the
Licensee hereunder; and

D. WHEREAS, it is the intent of the Parties that Commerce One Operations, Inc.
and any subsequent Licensee hereunder would obtain a license under the Assigned
Patents hereunder that is limited to the Licensed Field and to the Licensee
Products and Derivative Works and that does not extend to the products of an
Acquiror that exist as of the date of the Change of Control or acquisition of
assets through which such Acquiror becomes a Licensee hereunder, or to the
combination of the Licensee Products or Derivative Works with any other products
or services.

NOW, THEREFORE

, in connection with the Closing of the Purchase Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound do hereby agree as
follows.



Definitions; Interpretation
. Except as otherwise defined herein, all capitalized terms used in this
Agreement shall have the respective meanings assigned to such terms in the
Purchase Agreement. Terms in the singular form will also include the plural, and
vice versa, where the context so requires.
 1.  "Affiliate" of a Person means any other Person that controls, is controlled
     by or is under common control with such Person, where "control" means
     beneficial ownership (direct or indirect) of at least fifty percent (50%)
     of the shares of such Person entitled to vote in the election of directors
     (or in the case of Person that is not a corporation, for the election of
     the corresponding managing authority).
 2.  "Acquiror" has the meaning set forth in Section 6.9 below.
 3.  "Assigned Patents" means the patent applications and patents listed in
     Schedule A to this Agreement, which have been assigned and transferred by
     Commerce One Operations, Inc. to Licensor pursuant to the Purchase
     Agreement, and all continuations, continuations-in-part, divisionals, and
     foreign counterparts of such patents and patent applications that are filed
     after the Effective Date.
 4.  "Change of Control" with respect to a Person means the occurrence of one or
     more of the following: (i) the acquisition by any Person (or related group
     of Persons), whether by tender or exchange offer made directly to the
     stockholders, open market purchases or any other transaction or series of
     transactions, of more than fifty percent (50%) of the capital stock
     entitled to elect the members of the board of directors or other analogous
     governing body of such Person; (ii) a merger or consolidation in which such
     Person is not the surviving entity, except for a transaction in which the
     securities of such Person immediately prior to consummation of such merger
     or consolidation are converted by means of such merger or consolidation
     into securities representing more than fifty percent (50%) of the total
     combined voting power of the surviving entity; or (iii) any reverse merger
     in which such Person is the surviving entity but in which the securities of
     such Person immediately prior to consummation of such reverse merger
     represent less than fifty percent (50%) of the total combined voting power
     of such surviving entity's capital stock outstanding immediately after
     consummation of such merger. Notwithstanding anything to the contrary in
     this Agreement, any and all transactions between Licensee and an Acquiror
     will be deemed part of the series of transactions that lead to the Change
     of Control of the Licensee or acquisition of Licensee's business and assets
     related to the Licensee Products, and, for purposes of this Agreement, the
     date of the earliest such transaction will be deemed to be the date of the
     Change of Control or acquisition of Licensee's business and assets related
     to the Licensee Products.
 5.  "Closing" has the meaning set forth in the Purchase Agreement.
 6.  "Conductor Applications' means software and related services developed
     using the Conductor Platform that facilitate the integration and automation
     of the business networks and processes of enterprises and their customers,
     suppliers and partners, including business process management, application
     portal, interoperability engine (or service bus), registry management,
     design suite, or service oriented development and integration
     methodologies. A Conductor Application consists of (a) wrappers for
     encapsulating non-Conductor Platform-based applications whose encapsulated
     service interfaces can be stored in Conductor Platform registries, and/or
     (b) Conductor Platform-based composite application modules with their
     declarative information stored in Conductor Platform registries and
     business process registries. Conductor Applications are deployed on one or
     more Conductor Platform run-times.
 7.  "Conductor Functionality" means the functionality of Conductor
     Applications.
 8.  "Conductor Platform" means Commerce One Operation Inc.'s software platform
     that enables development, automation, and integration of Conductor
     Applications using a scalable, service oriented architecture and
     registry-based design, in a community comprising of one or more
     enterprises, including but not limited to those engaged in B2B e-commerce.
 9.  "Derivative Work" means any revisions, updates, upgrades, new versions or
     releases of the Licensee Products that modify or improve upon functionality
     of the Licensee Products or that introduce new functionality to the
     Licensee Products or, in the case of the Conductor Platform, any Conductor
     Applications designed or developed with, or for use with, the Conductor
     Platform or the Licensee Products, provided however, that the term
     "Derivative Work" shall be limited to products that are Stand Alone
     Products principally intended for use by enterprise software customers to
     perform SRM Functionality or Conductor Functionality, and further provided
     that the term "Derivative Work" shall not include, and neither Licensee nor
     any Acquiror is licensed hereunder with respect to (a) any products,
     technology, or services (or any portion or component thereof) (i) where an
     Acquiror becomes a Licensee pursuant to Section 6.9 below, owned by
     Acquiror prior to the Change of Control or acquisition through which the
     Acquiror became a Licensee, or (ii) developed by any party other than
     Licensee or those Independent Contractors of Licensee who create such
     Derivative Works solely for use by Licensee or distribution by Licensee or
     Licensee Distributors for Licensee's own accounts under the Licensee
     Trademarks, (b) those portions of a revision, update, upgrade, new version
     or release of the Licensee Products that are owned or controlled by any
     third party (such as, for example, utilities, libraries, enabling
     technologies and components parts of such revisions, updates, upgrades, new
     versions or releases of the Licensee Products that are owned or controlled
     by a third party), or (c) combinations of the Licensee Products or the
     Derivative Works with any other products, technology or services (or any
     portion or component thereof), including, without limitation, combination
     of the Licensee Products or Derivative Works with items described in
     Section 1.8(a) above. Nothing herein shall limit Licensee from integrating
     Licensee Products or Derivative Works with the Stand-Alone Products of
     other parties ("Third Party Products") where the Licensee Products or
     Derivative Works continue to be Stand-Alone Products, provided, however,
     that the licenses granted in this Agreement shall not extend to (i) such
     Third Party Products or to (ii) the combination of the Licensee Products or
     Derivative Works with such Third Party Products where such Third Party
     Products absent such combination would infringe any claim of the Assigned
     Patents.
 10. "Independent Contractor" means a third Person who develops, completes, or
     assists Licensee with the development, reproduction, distribution, or
     completion of Derivative Works, solely on behalf of, and for the benefit
     of, Licensee.
 11. "Licensed Field" means applications, products and services that (a) are
     principally intended for use by enterprise software customers to perform
     SRM Functionality, or (b) are principally intended for use by enterprise
     software customers to perform Conductor Functionality.
 12. "Licensee Products" means any software products, including but not limited
     to procurement, auctions, marketsite and sourcing applications, and related
     services that:
      a. exist as of the Effective Date; and
      b. only perform functions or services within the Licensed Field; and
      c. were (i) designed or developed by or for Commerce One Operations, Inc.
         or its Affiliates, or (ii) sold, directly or indirectly by, or made
         available directly or indirectly from, Commerce One Operations, Inc. or
         its Affiliates within their chains of distribution.

 13. "Licensee Trademark" means the (i) the names, logos, and other marks that
     are owned or licensed exclusively for use by CommerceOne Operations, Inc.
     and/or its Affiliates as of the Effective Date, (ii) the names, logos, and
     other marks of Licensee that are developed and used by the Licensee after
     the Effective Date, or in the case of an Acquiror that becomes a Licensee
     pursuant to Section 6.9 of this Agreement, those names, logos and other
     marks of such Acquiror that were developed and used by such Aquiror after
     the date of the Change of Control or acquisition of the previous Licensee
     by the Acquiror, and (iii) combinations of the names, logos and other marks
     described in 1.13(i) and 1.13(ii) above. Notwithstanding anything to the
     contrary herein, the term "Licensee Trademark" shall not include any names,
     logos or other marks of any other party, or names, logos or other marks
     that are jointly developed or utilized by Licensee and any other party.
 14. "Person" means any individual, partnership, firm, corporation, association,
     trust, unincorporated organization or other entity, as well as any
     syndicate or group of any of the foregoing.
 15. "SRM Functionality" means software and related services that facilitate the
     automation by an enterprise of its interactions with third parties that
     supply goods, services or personnel such enterprise uses to conduct its
     business. SRM Functionality creates a common interface for communication
     and exchange of information among an enterprise and its customers, partners
     and suppliers that supply or request various goods, services or personnel
     in order to streamline the process of procuring such goods, services or
     personnel. SRM Functionality can be implemented using traditional client
     server-based architectures (i.e., where the parties involved use the same
     networks and applications, or develop custom solutions to integrate diverse
     networks and applications) or web services-based architectures (i.e., using
     programmatic interfaces that can travel among diverse networks and
     applications).
 16. "Stand-Alone Product" means a product that is marketed to end users
     separately from other products and is not a component or part of any other
     product or system.

Limited License
.
Assigned Patents
. Subject to the terms and conditions of this Agreement and the Closing (as
defined in the Purchase Agreement) of the Purchase Agreement, Licensor hereby
grants to Licensee, and Licensee accepts, a non- exclusive, worldwide,
royalty-free, irrevocable, perpetual, non-sublicensable (except as set forth in
Section 2.2), personal and non-transferable (except as set forth in Section 6.9)
license under the Assigned Patents in the Licensed Field to make, have made
(subject to Section 2.4), use, sell, offer for sale, and import Licensee
Products and Derivative Works.
Sublicenses
. The license granted in Section 2.1 does not include the right to grant
sublicenses except to grant sublicenses to (a) Licensee's OEMs, systems
integrators, resellers, distributors and other entities within Licensee's chain
of distribution ("Licensee Distributors"), solely for the purpose of allowing
such Licensee Distributors to distribute the Licensee Products and/or Derivative
Works received from Licensee alone or, subject to Section 2.3 below, in
combination with such Licensee Distributors' products, (b) independent service
organizations, solely for the purpose of providing end users with implementation
services for those Licensee Products or Derivative Works provided to such end
users by Licensee or Licensee Distributors for Licensee's accounts, and (c) end
users solely to the extent necessary for such end user to access and internally
use the Licensee Products and the Derivative Works provided to such end users by
Licensee or Licensee Distributors for Licensee accounts.
Combinations
. Notwithstanding anything to the contrary herein, in no event shall the license
granted in Section 2.1, or the right to grant sublicense in Section 2.2 above,
apply to the combination of the Licensee Products or Derivative Works thereof
with other products, technology or services, or the use, distribution or sale of
any such combined products, except to the extent that the use, sale or
distribution of such other products, technology or services would not infringe
any claim of the Assigned Patents in the absence of such combination.
Restriction on "Have Made" Rights
. The "have made" rights that Licensee has under Section 2.1 extend only to
Licensee having Derivative Works made by Independent Contractors solely for use
by Licensee or distribution by Licensee or Licensee Distributors for Licensee's
accounts solely under the Licensee Trademarks.
No Circumvention
. Licensee understands and acknowledges that the license granted in Section 2.1
is only intended to cover Licensee Products and Derivative Works for sale by
Licensee and, accordingly, Licensee is not authorized to act as a foundry, to
launder the products, technologies, intellectual property rights or activities
of any third party or, except as expressly set forth in Section 2.2 above, to
sublicense (in fact or substance) a third party under the Assigned Patents
licensed to Licensee hereunder. Without limiting the foregoing, Licensee shall
not exercise its license, including its "make" or "have made" rights in any
manner that is intended to or which does circumvent the foregoing restrictions
(including with respect to sublicensing).
Reservation of Rights
. Licensee acknowledges and understands that, as between the parties, all right,
title and interest in and to the Assigned Patents shall at all times remain
vested in Licensor, and except for the rights and licenses expressly granted to
Licensee hereunder, Licensee shall acquire no rights, whether by implication,
estoppel or otherwise in the Assigned Patents or any other proprietary rights of
the Acquirer.
Marking
. Licensee agrees to mark, and require its Affiliates to mark, all Licensee
Products and Derivative Works licensed or distributed by Licensee and its
Affiliates with all applicable patent numbers or otherwise conform to patent
laws and practices of the country in which such Licensee Products and Derivative
Works are licensed or distributed. Provided that the form of marking utilized by
Licensee is sufficient and permissible under applicable law at the time the
marking is made, Licensee and its Affiliates may utilize any format to mark the
Licensee Products and Derivative Works, including the following: This product
may be licensed under one or more of the following
patents:_______________________. Licensee and its Affiliate will not be
obligated to mark Licensee Products and Derivative Works with the numbers of
those Assigned Patents that are non-issued patent applications as of the
Effective Date until such time as Licensor provides Licensee with notice that
such Assigned Patents have been issued.
Patent Prosecution
. Nothing in this Agreement shall obligate Licensor

to (i) prosecute or maintain any of the Assigned Patents, or (ii) to bring or
prosecute actions or suits against any third party for infringement of the
Assigned Patents. Limited Warranty and Disclaimer, Limitation of Liability &
Sole Remedy.
 1. Licensor warrants that it owns the Assigned Patents or has all necessary
    rights to grant the licenses to the Assigned Patents hereunder.
    NO WARRANTY
    . EXCEPT AS EXPRESSLY SET FORTH IN SECTION 3.1 ABOVE, THE RIGHTS AND
    LICENSES GRANTED TO LICENSEE HEREUNDER ARE PROVIDED STRICTLY ON AN "AS IS"
    BASIS, WITHOUT ANY WARRANTIES OF ANY KIND WHATSOEVER, WHETHER EXPRESS,
    IMPLIED, STATUTORY OR OTHERWISE AND LICENSOR HEREBY EXPRESSLY DISCLAIMS ANY
    AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY, AND FITNESS FOR A PARTICULAR
    PURPOSE.
    NO CONSEQUENTIAL DAMAGES
    . IN NO EVENT SHALL LICENSEE OR LICENSOR BE LIABLE FOR ANY COST OF COVER OR
    SUBSTITUTE GOODS OR ANY INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE
    OR CONSEQUENTIAL DAMAGES HOWEVER CAUSED AND UNDER ANY EQUITABLE OR LEGAL
    THEORY OF LIABILITY, WHETHER ALLEGED AS UNJUST ENRICHMENT, DISGORGEMENT OR
    OTHERWISE OR AS BREACH OF CONTRACT, STRICT LIABILITY, OR TORT (INCLUDING
    NEGLIGENCE OR OTHERWISE) ARISING IN ANY WAY OUT OF THIS AGREEMENT, EVEN IF
    ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

Term and Termination.
Term
. This Agreement will commence on the Effective Date and continue in perpetuity
unless otherwise earlier terminated hereunder; provided, however, that
Licensee's rights and licenses under Assigned Patents shall expire upon the last
to expire or be abandoned of the Assigned Patents.
Early Termination
. Either party may terminate this Agreement upon written notice if the other
party commits a breach of any material provision of this Agreement that is not
remedied within thirty (30) days following receipt of written notice thereof
from the non-breaching party.
Survival
. The following provisions shall survive any termination of this Agreement,
along with all definitions: Section 2.4 , and Articles 3, 4, 5, and 6. The
termination of this Agreement for any reason whatsoever shall be without
prejudice to any right or obligation of any party hereto in respect of this
Agreement that has arisen prior to such termination.

Confidentiality. Except as otherwise identified in this section, the parties
agree that the terms of this Agreement and any non-public information provided
hereunder with respect to or about any patent application are confidential and
will be treated with the same care as other confidential information held by the
parties. The existence of this Agreement will be disclosed only as mutually
agreed between the parties in writing, as required by law, as required by rules
or regulations of the Securities and Exchange Commission, as required in
connection with a bankruptcy filing or other proceeding related to the
bankruptcy or insolvency of Licensee, or to the extent that the existence of
this Agreement has already properly been made publicly available. Further, if
(i) a specific request for information regarding the existence of this Agreement
is received from a third party who is a licensee or a prospective licensee of a
party, or (ii) the terms of this Agreement need be disclosed to a potential
assignee or transferee under Section 6.9, then the pertinent terms of this
Agreement can be disclosed to the third party after written notice is given to
the other Party; provided that the third party recipient of such information
agrees in writing, prior to any such disclosure, to maintain the confidentiality
of such information to the same extent and in at least as strict a manner as set
forth in the terms of this Agreement. A copy of such written notice must be
delivered to the other party at least fifteen days prior to such disclosure to
the third party being made. Miscellaneous.
 1. Notices. All notices, requests, claims, demands and other communications
    hereunder shall be in writing and shall be given or made (and shall be
    deemed to have been duly given or made upon receipt) by delivery in person,
    by courier service, by cable, by telecopy, by telegram, by telex or by
    registered, or certified mail (postage prepaid, return receipt requested) to
    the respective parties at the following addresses (or at such other address
    for a party as shall be specified in a notice given in accordance with this
    Section 6.1):
     a. If to Licensee, to: Commerce One Operations, Inc.
    
        580 California Street, Suite 526
    
        San Francisco, CA 94104
    
        Attention: General Counsel
    
        Telephone: (415) 283-3200
    
        with a copy to (which shall not constitute notice):
    
        Wilson Sonsini Goodrich & Rosati
    
        Professional Corporation
    
        650 Page Mill Road
    
        Palo Alto, CA 94304
    
        Attention: N. Anthony Jeffries, Esq.
    
        Facsimile: (650) 493-6811
    
     b. If to Licensor, to: JGR Acquisition, Inc.

1201 North Market Street

PO Box 1347

Wilmington, Delaware 19899

Fees and Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such costs and expenses, except
as specifically provided to the contrary in this Agreement. Amendment and
Modification. This Agreement may be amended, modified and supplemented in any
and all respects, but only by a written instrument signed by Licensee and
Licensor expressly stating that such instrument is intended to amend, modify, or
supplement this Agreement. Entire Agreement; No Third Party Beneficiaries. This
Agreement, the Purchase Agreement and each of the exhibits and schedules hereto
and thereto (a) constitute the entire agreement and supersede all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and (b) are not intended to confer upon any
party other than the parties hereto any rights or remedies hereunder.
Severability. Any term or provision of this Agreement that is held by a court of
competent jurisdiction or other authority to be invalid, void, or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void, or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area, or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. Governing Legal
Requirement; Consent to Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California applicable to
contracts executed in and to be performed in California. All actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined in a state or federal court sitting in the City of San Francisco, and
the parties hereto hereby irrevocably submit to the exclusive personal and
subject matter jurisdiction and venue of such courts in any such action or
proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding. Counterparts. This Agreement may
be executed in one or more counterparts, all of which shall be considered one
and the same agreement and shall become effective when two or more counterparts
have been signed by each of the parties and delivered to the other parties.
Waiver. Except as expressly set forth herein, any remedies provided in this
Agreement are not exclusive, and the party suffering from a breach or default of
this Agreement may pursue all other remedies, both legal and equitable,
alternatively or cumulatively. The failure or delay of either party in enforcing
any of its rights or remedies under this Agreement shall not be construed to be
a waiver of such right or remedy with respect to any other breach or failure by
the other party. Assignment. Except as provided below, neither this Agreement,
nor any rights under this Agreement, may be assigned or otherwise transferred by
Licensee, in whole or in part, provided, however, that the license granted to
Licensee under Section 2.1 may, without the consent of Licensor, be transferred
to and exercised by the successor or assign of Licensee upon a Change of Control
of Licensee, or by a party that acquires all or substantially all of Licensee's
business and assets related to the Licensee Products (each of the foregoing an
"Acquiror"). For avoidance of doubt, and notwithstanding anything to the
contrary in this Agreement, if there is an Acquiror under this Section 6.9 the
Acquiror will become the Licensee hereunder, and the license granted under
Section 2.1 will continue to be limited solely to the Licensee Products and
Derivative Works thereof and shall not extend to (i) the products or technology
of the Acquiror that exist as of the date of the Change of Control or
acquisition of the all or substantially all of the previous Licensee's business
and assets related to the Licensee Products by the Acquiror, whichever is
earlier, or (ii) combinations of the Licensee Products or Derivative Works with
any other products or technology, including, without limitation, the products or
technology of the Acquiror that exist as of the date of the Change of Control or
acquisition of all or substantially all of the previous Licensee's business and
assets related to the Licensee Products by the Acquiror, whichever is earlier.

[Signature page follows]

IN WITNESS WHEREOF, Licensee and Licensor have executed or caused this Agreement
to be executed by their respective officers thereunto duly authorized as of the
date first written above.

COMMERCE ONE OPERATIONS, INC.

By:

Name:

Title:

JGR ACQUISITION, INC.

By:

Name:

Title:

SCHEDULES

Schedule A Assigned Patents



 

 

 

 

 

 

 

 

 



SCHEDULE A

ASSIGNED PATENTS



Item

Application Number

Computer System to Compile Non-Incremental Computer Source Code to Execute
Within an Incremental Type Computer System

5,884,083

Computer System to Compile Non-Incremental Computer Source Code to Execute
Within an Incremental Type Computer System

6,687,896

Documents For Commerce in Trading Partner Networks and Interface Definitions
Based on the Documents

09/173,858

Participant Server Which Processes Documents for Commerce in Trading Partner
Networks

6,226,675

Market Makers Using Documents for Commerce in Trading Partner Networks

6,125,391

Enterprise System That Incorporates Business Process Life Cycle Management
Capabilities

 

Commerce Community Schema for the Global Trading Web

10/111,995

System and method for schema evolution in an e-commerce network

09/493,517

Method of retrieving schemas for interpreting documents in an electronic
commerce system

6,591,260

Method for Automatic Categorization of items

6,751,600

Registry for trading partners using documents for commerce In trading partner
networks

09/633,365

System and Method for Integrating Data Sources Based Upon Attribute Dimensions

 

Integration of Data Sources Sharing a Large Homogeneous Schema Template

 

Fully Functional Self-Contained Electronic Marketplace Training Environment

 

System and Method for Graphically Mapping Source Schemas to a Target Schema

 

System and Method for Effectively Implementing a Marketsite Application
Integrator

 

Method and apparatus for declarative updating of self- describing, structured
documents

10/026,364

Method and apparatus for declarative error handling and presentation

10/026,366

Method and apparatus for generic search interface across document types

10/026,681

SCL (scenario configuration language) for a rule based system

10/105,015

Data Syndication and Synchronization

10/128,985

Methodology for Dynamically Presenting Information to a System User of an
Electronic Device

 

Registry Driven Interoperability and Exchange of Documents

 

Electronic Commerce Community Networks and Intra/Inter Community Secure Routing
Implementation

 

Commerce Community Schema for the Global Trading Web

60/163,020

Method and apparatus for viewing electronic commerce-related documents

09/794,302

Method and device utilizing polymorphic data in e- commerce

09/730,489

Tools for building documents for commerce in trading partner networks and
interface definitions

6,542,912

Xcbl mailbox methods and devices

10/026,663

System and Method for Effectively Implementing A Marketsite Application
Integrator

10/302,221

System and Method for Effectively Configuring a Marketsite Application
Integration Architecture

10/302,327

System and Method for Effectively Performing Overflow Data Procedure

10/314,701

Electronic Commerce Community Networks and Intra/Inter Community Secure Routing
Implementation

10/199,967

XML Streaming Transformer

10/222,752

Dynamic Interoperability Contract for Web Services

10/246,592

Registry Driven Interoperability and Exchange of Documents

10/199,963

Exposing Process Flows and Choreography Controllers as Web Services

10/246,512

Transparent EJB Support and Horizontal Data Partitioning

10/281,914

Dynamic Interface Between BPSS Conversation Management and Local Business
Management

10/222,008

Dynamic Negotiation of Security Arrangements Between Web Services

10/246,276




--------------------------------------------------------------------------------


